Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator door lock of the claimed invention comprises all the limitations of claim 1, specifically, a latch bumper supported for movement with a latch, a plurality of door movement bumpers supported on at least one base, the at least one base is configured to be selectively movable relative to a pivot axis of a latch, wherein selective movement of the at least one base relative to the pivot axis of the latch adjusts a position of the plurality of door movement bumpers relative to the pivot axis that is not taught, suggested, nor obvious over prior arts of record.
The elevator door lock of the claimed invention comprises all the limitations of claim 16, specifically, at least one base that is configured to be selectively movable relative to a pivot axis of a latch and at least one door movement bumper supported on the at least one base wherein selective movement of the at least one base relative to the pivot axis adjusts a position of the at least one door movement bumper relative to the pivot axis and wherein the latch bumper does not carry any of the load associated with moving the associated hoistway door that is not taught, suggested, nor obvious over prior arts of record.
The elevator door lock of the claimed invention comprises all the limitations of claim 20, specifically, at least one door movement bumper to be contacted by a door coupler component and a latch bumper supported for movement with a latch between a locking and released positions, the latch bumper released position being situated relative to the at least one door movement bumper such that the door movement bumpers carries any load associated with the door coupler component and the latch bumper does not carry any of the load associated with moving the associated hoistway door wherein a first distance separates the latch bumper from 
US Patent No. 6,474,448 to Zappa teaches an elevator door apparatus comprising a plurality of movement bumpers supported on at least one base plate wherein selective movement of the at least one base plate relative to a pivot axis of a latch adjusts a position of the plurality of door movement bumpers but does not teach a latch bumper supported for movement with the latch. 
US Patent Application Publication No. 2001/0003319 to Itoh et al teaches an elevator door apparatus comprising a latch bumper, a plurality of door movement bumpers supported on at least one base but does not teach the at least one base is configured to be selectively movable relative to a pivot axis of a latch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654